Electronically Filed
                                                        Supreme Court
                                                        SCAD-XX-XXXXXXX
                                                        26-AUG-2019
                                                        01:39 PM
                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                        GARY VICTOR DUBIN,
                            Respondent.


                        ORIGINAL PROCEEDING
    (ODC Case Nos. 16-O-147, 16-O-151, 16-O-213, and 16-O-326)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the August 18, 2019 motion for

reconsideration filed by Respondent Gary V. Dubin, with regards

to this court’s August 15, 2019 order, denying his motion to seal

the record in this matter, and the record,

           IT IS HEREBY ORDERED that the motion is denied.

           DATED: Honolulu, Hawai#i, August 26, 2019.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson